ROTH, District Judge.
Witnesses Sally Jones, Mary Thomas, and June Delsando appeared before a Grand Jury conducting an investigation into alleged violations of 29 U.S.C. § 501 (c), 29 U.S.C. § 439(c), 18 U.S.C. § 371, and other related crimes arising out of the purchase with union funds of an automobile for the private use of an individual who had no connection with the union. They refused to answer questions before the Grand Jury on the ground that the answers would tend to incriminate them. They were then subpoenaed to appear before the Bureau of Labor Management Reports in Detrbit where they testified, and thereby allegedly acquired immunity from prosecution. 29 U.S.C. § 521(b). When questioned again by the Grand Jury with respect to the same subjects as to which they testified before the Bureau of Labor Management Reports, they again asserted their privilege against self-incrimination, contending that they would not be immune from prosecution for testimony given before the Grand Jury.
Government counsel concedes that the witnesses were summoned by the Bureau of Labor Management Reports because the Bureau of Labor Management Reports could grant them immunity under the Landrum-Griffin Act, so that later they could be compelled to testify before a Federal Grand Jury.
On September 11, 1962, the aforesaid witnesses were compelled to appear before this Court, at which time Government counsel by oral motion prayed for an Order directing the witnesses to testify before the Grand Jury under penalty of contempt for their failure so to do.
The Government takes the position that the immunity granted the witnesses in accordance with the provisions of the Landrum-Griffin Act remains with them while in the Grand Jury room, whereby they lost the right to exercise the privilege granted to them by the Fifth Amendment and are compelled to testify as to any questions put to them concerning the matters covered in the testimony of the witnesses before the Bureau of Labor Management records.
The witnesses contend that they may invoke the constitutional privilege against self-incrimination before the *367Grand Jury because the relevant statute provides for immunity only with respect to testimony given before the Secretary of Labor and not for testimony given before the Grand Jury.
The Fifth Amendment of the Constitution provides:
“Nor shall any person * * * be compelled in any criminal case to be a witness against himself, nor be deprived of life, liberty, or property, without due process of law; * *. ”
Title 29 U.S.C. § 521 of the Labor-Management Reporting and Disclosure Act of 1959 reads in part as follows:
“(b) For the purpose of any investigation provided for in this chapter, the provisions of sections 49 and 50 of Title 15 (relating to the attendance of witnesses in the production of books, papers, and documents), are made applicable to the jurisdiction, powers, and duties of the Secretary, or any officers designated by him.”
Title 15 U.S.C. § 49 reads as follows:
“No person shall be excused from attending and testifying or from producing documentary evidence before the commission, or in obedienpe to the subpoena of the commission ■on the ground or for the reason that the testimony or evidence, documentary or otherwise, required of him may tend to incriminate him or subject him to a penalty or forfeiture. But no natural person shall be prosecuted or subjected to any penalty or forfeiture for or on account of any transaction, matter, or thing concerning which he may testify, or produce evidence, documentary or ■otherwise, before the commission in obedience to a subpoena issued by it: Provided, That no natural person so testifying shall be exempt from prosecution and punishment for perjury committed in so testifying.”
It is well established that the form of immunity granted by the Federal Trade Commission Act, which is incorporated by reference into the Labor Management Reporting and Disclosure Act, is co-extensive with the constitutional guarantee against self-incrimination. See Ull-man v. United States, 350 U.S. 422, 76 S.Ct. 497,100 L.Ed. 511; Brown v. Walker, 161 U.S. 591, 16 S.Ct. 644, 40 L.Ed. 819. The constitutionality of its use to compel testimony which would otherwise be self-incriminating is beyond dispute. Brown v. United States, 359 U.S. 41, 79 S.Ct. 539, 3 L.Ed.2d 609.
In this case, the questions asked before the Grand Jury related to the same matters as were testified to before the Bureau; and, in the opinion of the Court, criminal sanctions cannot be imposed upon the witnesses because of these matters, so that the answers sought would not be self-incriminating. Consequently, the privilege against self-incrimination cannot be asserted.
It i£ the opinion of the Court that the provisions of 29 U.S.C. § 521, and 15 U.S.C. §§ 49 and 50, confer complete immunity upon the witnesses with respect to the transactions, matters, things, and matters substantially related thereto, concerning which they testified to before the Bureau of Labor Management Reports, and that such immunity from prosecution extends to the witnesses’ testimony before the Grand Jury. It is accordingly ordered that the witnesses Sally Jones, Mary Thomas, and June Delsando return to the Grand Jury and give testimony with respect to the transactions, matters, things, and matters substantially related thereto, upon which they gave testimony before the Bureau of Labor Management Reports.
Raymond A. Cunningham, Atlanta, Ga., for plaintiff.
Lawrence I. Hollander, Miami, Fla., for defendants.